Hanna, J.
This was a prosecution for “keeping a room to be used for gaming.” Trial, conviction, &c.
The affidavit and information state the names of certain persons who gamed, and state that other persons did *517so, whose names were unknown. On the trial, the person who filed the affidavit testified that, at the time he filed the same, he knew the names of those persons, and so stated to the district attorney. Thereupon he stated the names of several persons other than those mentioned in the information, &c.
A. P. Hovey, for the appellant.
It is now objected that, upon such disclosure, the defendant was entitled to a verdict.
It was not necessary to have set forth the names of those who gamed. Sowle v. The State, at this term (1). Therefore, proof that such persons were either known or unknown, could not affect the case, and that they so gamed should, only have been received to establish the purpose for which the room was kept, under this charge.
Proof having been made that, with the knowledge of the defendant, certain persons had gamed in his room, it was a question for the jury whether it was kept by him for that purpose. Armstrong v. The State, 4 Blackf. 247.
Per Curiam. — The judgment is affirmed, &c.

 Ante, 492.